Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 2-8, filed 01/14/2022, with respect to claims 1-18 have been fully considered and are persuasive.  The rejection of claims 1-18 has been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-12, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin (CN204928444) in view of Andres (US PG Pub 2016/0294231) and Bock (EP0048213).
As to independent claim 1, Jin teaches an electromechanical actuation motor comprising: a first housing (5) defining an outer surface having a plurality of fins (4) extending radially from the outer surface, wherein the first housing (5) and the plurality of fins (4), wherein each fin of the plurality of fins (4) as shown in figure 1.
However Jin teaches the claimed limitation as discussed above except the plurality of fins are formed as a single piece of material via layer-by-layer additive manufacturing and a first portion integrally formed with and attached to the outer surface at a first end of the first portion; and a second portion attached to and integrally 
Andres teaches plurality of fins (22) are formed as a single piece of material via layer-by-layer additive manufacturing (see paragraph [0021]), for the advantageous benefit of enhancing cooling performance.
Bock teaches a first portion (20) integrally formed with and attached to the outer surface at a first end of the first portion (20); and a second portion (21) attached to and integrally formed with a second end of the first portion (20), and wherein the first portion (20) intersects the second portion (21) such that the first (20) and second portions (21) of each fin form a T shape; and a plurality of stator windings disposed inside of the first housing (see figure 1, for stator and inherent have coil for induce magnetic field that drive the rotor to move) as shown in figures 1 and 5, for the advantageous benefit of increasing cooling effect.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Jin by using the plurality of fins are formed as a single piece of material via layer-by-layer additive manufacturing and a first portion integrally formed with and attached to the outer surface at a first end of the first portion; and a second portion attached to and integrally formed with a second end of the first portion, and wherein the first portion intersects the second portion such that the first and second portions of each fin form a T shape; and a plurality of stator windings disposed inside of the first housing, as taught by Andres and Bock, to enhance cooling performance and increase cooling effect
As to claim 2/1, Jin in view of Andres and Bock teaches the claimed limitation as discussed above except wherein the first portion is longer than the second portion.
	Bock teaches wherein the first portion (20) is longer than the second portion (21) as shown in figure 5, for the advantageous benefit of increasing cooling effect.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Jin in view of Andres and Bock by using the first portion is longer than the second portion, as taught by Bock, to increase cooling effect.
As to claims 3/1 and 12/10, Jin in view of Andres and Bock teaches the claimed limitation as discussed above except wherein the first and second portions of each fin are linear. 
Bock teaches the first (20) and second (21) portions of each fin are linear as shown in figure 5, for the advantageous benefit of increasing cooling effect.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Jin in view of Tangudu and Bock by using the first and second portions of each fin are linear, as taught by Bock, to increase cooling effect.
As to claims 6/1 and 15/10, Jin teaches a second circumferential row of fins (4) connected to and extending radially from the second housing (6) as shown in figure 1. 
As to claim 7/1, Jin teaches further comprising a drive shaft (7) extending axially from the first housing (5) along the centerline axis as shown in figure 1.
As to claims 8/1 and 16/10, Jin in view of Andres and Bock teaches the claimed limitation as discussed above except wherein the first portion extends radially outward 
Bock teaches the first portion (20) extends radially outward from the first end of the first portion (20) to the second end of the first portion (20), and wherein the second portion (21) extends perpendicularly from the second end of the first portion (20) as shown in figure 5, for the advantageous benefit of increasing cooling effect.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Jin in view of Andres and Bock by using the first portion extends radially outward from the first end of the first portion to the second end of the first portion, and wherein the second portion extends perpendicularly from the second end of the first portion, as taught by Bock, to increase cooling effect.
As to claims 9/1 and 17/10, Jin in view of Andres and Bock teaches the claimed limitation as discussed above except wherein the second portions of the row of fins form an interrupted cylinder with gaps formed between circumferentially adjacent second portions.
Bock teaches the second portions (21) of the row of fins form an interrupted cylinder with gaps formed between circumferentially adjacent second portions (21) as shown in figure 5, for the advantageous benefit of increasing cooling effect.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Jin in view of Andres and Bock by using the second portions of the row of fins form an interrupted cylinder 
As to independent claim 10, Jin teaches a first housing (5) as shown in figure 1, but Jin teaches the claimed limitation as discussed above except a method of forming a housing of an electromechanical actuation motor, the method comprising: building, with a layer-by-layer additive manufacturing process, a first housing having an outer surface with a plurality of fins extending radially outward from the outer surface, wherein each fin comprises: a first portion integrally formed with and attached to the outer at a first end of the first portion; and a second potion attached to and integrally formed with a second end of the first portion, wherein the first portion intersects the second portion such that the first and second portions of each fin form a T shape
Andres teaches a method of forming a housing of an electromechanical actuation motor, the method comprising: building, with a layer-by-layer additive manufacturing process (see paragraph [0021]), for the advantageous benefit of enhancing cooling performance.
	Bock teaches housing (7) having an outer surface with a plurality of fins extending radially outward from the outer surface, wherein each fin (19) comprises: a first portion (20) integrally formed with and attached to the outer at a first end of the first portion (20); and a second potion (21) attached to and integrally formed with a second end of the first portion (20), wherein the first portion (20) intersects the second portion (21) such that the first and second portions (21) of each fin form a T shape as shown in figures 1 and 5, for the advantageous benefit of increasing cooling effect.

As to claim 11/10, Jin in view of Andres and Bock teaches the claimed limitation as discussed above except wherein a build direction of the layer-by-layer additive manufacturing process is in an axial direction of the housing.
However Andres teaches a build direction of the layer-by-layer additive manufacturing process is in an axial direction of the housing (see paragraph [0021]), for the advantageous benefit of enhancing cooling performance.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Jin in view of Andres and Bock by using a build direction of the layer-by-layer additive manufacturing process is in an axial direction of the housing, as taught by Andres, to enhance cooling performance.
Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin (CN204928444), Andres (US PG Pub 2016/0294231) and Bock (EP0048213) as applied in claims 1 and 10 above, and further in view of Liang (CN107477405).
As to claim 4/1 and 13/10, Jin in view of Andres and Bock teaches the claimed limitation as discussed above except wherein a ratio of the length of the first portion to a length of the second portion is approximately 4:1.
	However Liang teaches a ratio of the length of the first portion (24) to a length of the second portion (23) is approximately 4:1 as shown in figure 1, for the advantageous benefit of providing heat transfer effect.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Jin in view of Andres and Bock by using a ratio of the length of the first portion to a length of the second portion is approximately 4:1., as taught by Liang, to provide heat transfer effect.
Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin (CN204928444), Andres (US PG Pub 2016/0294231) and Bock (EP0048213) as applied in claims 1and 10 above, and further in view of Yanagida (US PG Pub 2013/0106252).
As to claims 5/1 and 14/10, Jin in view of Andres and Bock teaches the claimed limitation as discussed above except further comprising: a second housing extending axially from and integrally formed with the first housing, wherein the second housing is co-axial with the first housing; and a resolver disposed inside of the second housing.
	However Yanagida teaches a second housing (16) extending axially from and integrally formed with the first housing (14), wherein the second housing (16) is co-axial with the first housing (14); and a resolver (10) disposed inside of the second housing (16) as shown in figure 1, for the advantageous benefit of providing a stator fixing 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Jin in view of Andres and Bock by using a second housing extending axially from and integrally formed with the first housing, wherein the second housing is co-axial with the first housing; and a resolver disposed inside of the second housing, as taught by Yanagida, to provide a stator fixing structure that allows a stator to be fixed to a member with high accuracy and ease while being a simple structure.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadil et al. (US PG Pub 2008/0098742) in view of Jin (CN204928444), Andres (US PG Pub 2016/0294231) and Bock (EP0048213).
As to independent claim 18, Sadil et al. teaches an assembly for actuating a sync ring in an aircraft and the sync ring operably connected to the drive shaft (drive shaft is inherent to a rotary motor to rotate) of the electromechanical actuation motor, wherein the electromechanical actuation motor is configured to actuate a portion of the sync ring (see paragraph [0027]),
 However Sadil et al. teaches the claimed limitation as discussed above except the assembly comprising: an electromechanical actuation motor comprising: a first housing with a centerline axis passing through a center of the first housing, wherein the first housing comprises: a first circumferential row of fins connected to and extending radially from an outer surface of the first housing, wherein the first housing and the first circumferential row of fins are formed as a single piece of material via layer-by-layer 
the first and second portions of each fin form a T shape; a series of stator windings disposed inside of the first housing; a drive shaft that is rotatably driven by the stator windings; 
Jin teaches an electromechanical motor comprising: a first housing (5) with a centerline axis passing through a center of the first housing (5), wherein the first housing (5) comprises: a first circumferential row of fins (4) connected to and extending radially from an outer surface of the first housing (5) as shown in figure 1, for the advantageous benefit of dissipating the heat of the motor.
Andres teaches wherein the first housing and the first circumferential row of fins are formed as a single piece of material via layer-by-layer additive manufacturing (see paragraph [0021]), for the advantageous benefit of enhancing cooling performance.
Bock teaches wherein each fin (14) of the first circumferential row of fins comprises: a first portion (20) integrally formed with and attached to the outer surface of the first housing (7) at a first end of the first portion (20); and a second potion (21) attached to and integrally formed with a second end of the first portion (20), wherein the first portion (20) is longer than the second portion (21), wherein the first portion (20) intersects the second portion (21) such that the first and second portions  (21) of each fin (19) form a T shape; a series of stator windings disposed inside of the first housing 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Sadil et al. by using the assembly comprising: an electromechanical actuation motor comprising: a first housing with a centerline axis passing through a center of the first housing, wherein the first housing comprises: a first circumferential row of fins connected to and extending radially from an outer surface of the first housing, wherein the first housing and the first circumferential row of fins are formed as a single piece of material via layer-by-layer additive manufacturing, wherein each fin of the first circumferential row of fins comprises: a first portion integrally formed with and attached to the outer surface of the first housing at a first end of the first portion; and a second potion attached to and integrally formed with a second end of the first portion, wherein the first portion is longer than the second portion, wherein the first portion intersects the second portion such that
the first and second portions of each fin form a T shape; a series of stator windings disposed inside of the first housing; a drive shaft that is rotatably driven by the stator windings, as taught by Jin , Andres and Bock, to dissipate the heat of the motor, enhance cooling performance and increase cooling effect
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE A GONZALEZ QUINONES/           Primary Examiner, Art Unit 2834                                                                                                                                                                                             	February 20, 2022